COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00675-CV
Style:                              Adenrele Oladapo-Jimoh
                                    v. Joshua Nwogo and Linda Nwogo
Date motions filed:                 January 10, 2014 and January 13, 2014
Type of motions:                    Motion for Leave to File Amended Motion to Extend Time to File Appellant’s Brief and
                                    Amended Motion to Extend Time to File Appellant’s Brief
Party filing motion:                Appellant
Documents to be filed:              Amended Motion to Extend Time to File Appellant’s Brief and Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                             Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          On January 10, 2014, the Court granted appellant’s motion to extend time to file appellant’s brief to January 9,
          2014. Appellant’s brief was filed on January 9, 2014. Accordingly, appellant’s motion for leave to file amended
          motion to extend time to file appellant’s brief and amended motion to extend time to file appellant’s brief are
          dismissed.


Judge's signature:       /s/ Justice Terry Jennings
                         

Panel consists of        ____________________________________________

Date: February 18, 2014




November 7, 2008 Revision